Citation Nr: 0409899	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Whether new and material evidence has been receive to reopen a 
claim of entitlement to service connection for plantar wart, left 
foot.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back condition.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

5.  Entitlement to service connection for depression, claimed as 
secondary to the veteran's spine condition.

6.  Entitlement to service connection for a shoulder condition.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision issued by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held before the undersigned Veterans 
Law Judge in May 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of the 
veteran's claims decided herein has been developed and obtained, 
and all due process concerns have been addressed.

2.  The evidence of record does not reveal a current competent 
diagnosis of pseudofolliculitis barbae. 

3.  The veteran did not file a notice of disagreement within one 
year of his notification of the February 1981 rating decision that 
denied service connection for a back condition.

4.  The additional evidence presented since the February 1981 
rating decision bears directly and substantially upon the issue of 
service connection for a back condition and is neither cumulative 
nor redundant of evidence previously submitted and by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to decide fairly the merits of 
the claim.

5.  Competent medical evidence links the veteran's current 
diagnosed low back condition to his period of active duty.

6.  Competent medical evidence relates the veteran's current 
diagnosis of depression to his low back condition.

7.  In May 2003, prior to the promulgation of a decision in the 
appeal of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for plantar 
wart, left foot and the issue of entitlement to service connection 
for a shoulder condition, the veteran indicated that he wanted to 
withdraw his appeal of these issues.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for plantar wart, left foot.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).

3.  The RO's February 1981 determination that a back condition had 
not been incurred in or aggravated by active duty is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

4.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  A low back condition, to include degenerative joint disease, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

6.  Depression is proximately due to or the result of the 
veteran's service-connected low back condition.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).

7.  The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of entitlement to 
service connection for shoulder condition.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and duty 
to assist requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must notify the 
claimant of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran filed his service 
connection claims in July 2000.  Before initial adjudication of 
his claims, he was notified via letter in March 2001 that VA would 
help obtain evidence such as medical records and related evidence 
that he authorized VA to obtain on his behalf.  The letter also 
informed him of the evidence necessary to substantiate his claims 
and that it was still his responsibility to ensure that VA had 
received evidence to support his claims.  The November 2002 
Statement of the Case (SOC) provided the veteran with the 
regulations regarding the principles of service connection.  
Accordingly, the Board considers the VA's notice requirements met 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
veteran was afforded VA examinations in May 2001 and May 2002.  
See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports have 
been obtained.  His service medical records and VA treatment 
records are associated with this claims folder.    A transcript of 
his May 2003 hearing is of record.  The veteran also submitted 
private medical opinions, with a waiver of initial RO review.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  The veteran has identified potential VA 
treatment records from the 1980s which are not of record but also 
testified that these records were from when he was seeking 
treatment for a spine condition, not pseudofolliculitis barbae.  
Furthermore, the veteran's current VA medical records are silent 
as to treatment of pseudofolliculitis barbae.  Accordingly, the 
Board concludes that appellate review is appropriate for the issue 
of pseudofolliculitis barbae as the veteran has not identified any 
outstanding evidence not of record as to that condition.  

In view of the foregoing, the Board concludes that no further 
assistance to the veteran regarding development of evidence for 
the issues decided herein is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection: Pseudofolliculitis Barbae

His service medical records indicate that the veteran was treated 
while on active duty for pseudofolliculitis barbae and put on a 
shaving profile.  His December 1975 report of examination due to 
the expiration of his term of service reflects that the veteran's 
head, face, neck and scalp were clinically evaluated as normal.  
At the end of January 1976, the veteran indicated that to the best 
of his knowledge, there had been no change in his medical 
condition since his last separation examination.  

While regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service, entitlement to service connection 
requires the diagnosis of a current, chronic disability.  See 38 
C.F.R. § 3.303(d) (2003); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The evidence 
of record has been carefully reviewed but does not reveal a 
competent medical diagnosis of a current chronic skin condition.  
While statements and testimony reveal that the veteran has 
indicated that his skin became painful when he shaved his beard, 
the May 2002 VA examination report indicates that for the 
veteran's claimed condition of pseudofolliculitis barbae, there 
was no diagnosis because no pathology was identified to render 
such a diagnosis.  As competent medical evidence does not reveal a 
current diagnosis of pseudofolliculitis barbae, service connection 
is not warranted for the claimed condition.

The Board notes that the evidence of record does not reflect that 
the veteran has the requisite medical training or expertise that 
would render his opinion competent in this matter.  As a 
layperson, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions via correspondence and testimony 
that he currently has pseudofolliculitis barbae that is related to 
his in-service treatment for that condition are not competent 
medical evidence.

As the preponderance of the evidence is against this service 
connection claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003).

New and Material Evidence: Back Condition

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board before 
the Board can consider the underlying claim.  Therefore, 
regardless of the RO's decision, the Board must initially address 
the question of whether new and material evidence has been 
presented to reopen the claim of entitlement to service connection 
for a back condition.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c).  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001). 

During the pendency of the appeal, the regulatory definition of 
new and material evidence was amended.  However the amended 
version applies to claims filed on or after August 29, 2001, and 
therefore it is not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.

Service connection for a back condition was initially denied by 
the RO in a February 1981 rating decision on grounds that the 
record did not contain a diagnosis of the claimed disorder that 
was related to the veteran's in-service complaints.  After 
notification of his appeals rights, the veteran did not file 
notice of disagreement within one year and the February 1981 
rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).

In July 2000, the veteran filed his current application to reopen 
the claim of service connection for a back condition.  The 
additional evidence presented includes VA treatment records that 
contain a diagnosis of a current lumbar spine condition. 
As the additional evidence bears directly and substantially on the 
question of whether the veteran has a current diagnosis of a back 
condition, the lack of which is a reason the claim was previously 
denied, the additional evidence is neither cumulative nor 
redundant of evidence already of record, and the additional 
evidence is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
Board finds that the additional evidence meets the regulatory 
definition of new and material evidence and the claim is reopened. 

When new and material evidence has been submitted, the merits of 
the underlying claim is addressed, based on the entire evidence of 
record.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  Service 
connection is granted for a disability resulting from an injury 
suffered or disease contracted while on active duty or for 
aggravation of a preexisting injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or whether 
a preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The Board notes that evidence supporting a claim or 
being in relative equipoise is more than evidence that merely 
suggests a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

The veteran's service medical records reveal that he was treated 
on numerous occasions while on active duty for complaints of low 
back pain.  The May 2002 VA examination report contains a 
diagnosis of degenerative joint disease of the lumbar spine with 
spondylolysis of L5.  A May 2003 letter from a private physician 
reflects that, upon review of the veteran's service medical 
records, the physician opined that the veteran's low back pain 
began in service and continued to the present day.  Accordingly, 
the Board concludes that competent medical evidence attributes the 
veteran's current low back condition to his period of active duty 
and service connection is therefore warranted.  See 38 C.F.R. § 
3.303 (2003).

Secondary Service Connection: Depression

The veteran asserts that he is entitled to service connection for 
depression as the psychiatric condition is caused by his low back 
condition.  Service connection is warranted where the evidence 
shows that a disability is proximately due or the result of an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002), 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The May 2002 VA examination report contains a 
diagnosis of major depression.  The report further reflects that 
the examiner indicated that the veteran had symptoms of a major 
depression secondary to injuries he sustained while on active 
duty.  A May 2003 letter from a private physician indicates that 
in the physician's opinion, the veteran's depression was related 
to his chronic daily pain of the spine.  In short, the Board 
concludes that competent medical evidence shows that the veteran's 
diagnosed depression is related to his low back condition (which 
has been service-connected).  Accordingly, service connection is 
warranted for depression.  See 38 C.F.R. § 3.310 (2003).

New and Material Evidence: Plantar Wart; and Service Connection 
for Shoulder Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).

The May 2003 hearing transcript reflects that the appellant 
withdrew his appeal of whether new and material evidence has been 
received to reopen the claim of entitlement to service connection 
for plantar wart, left foot and the appeal of entitlement to 
service connection for a shoulder condition.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board does 
not have jurisdiction to review these issues and they are 
dismissed without prejudice.


ORDER

Service connection for pseudofolliculitis barbae is denied.

The appeal of the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection plantar wart, left foot, is dismissed.

New and material evidence to reopen the claim of entitlement to 
service connection for a back condition has been received.

Service connection for a low back condition is granted.

Service connection for depression is granted.

The appeal of the issue of entitlement to service connection for a 
shoulder condition is dismissed.
REMAND

The May 2003 hearing transcript reflects that the veteran 
testified that he received treatment from VA for his spine in the 
1980s.  These medical records should be obtained before appellate 
review of his claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  See 38 C.F.R. § 
3.159(c)(2) (2003).

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in accordance with 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and any other applicable legal 
precedent.

2.  Obtain the veteran's treatment records from the VA medical 
facility in Muskogee, Oklahoma, from the 1980s.

3.  Readjudicate the veteran's service connection claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits and all evidence received since 
November 2002.  An appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



